TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00249-CV


Benjamin Sanchez, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-FM-08-005730, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

		Benjamin Sanchez appeals the district court's order terminating his parental rights
to his minor child, J.S.  Sanchez's court-appointed attorney filed a brief concluding that the appeal
is frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Taylor v. Texas Dep't of Protective & Regulatory Servs.,
160 S.W.3d 641, 646-47 (Tex. App.--Austin 2005, pet. denied) (applying Anders procedure in
appeal from termination of parental rights).  Counsel has certified to this Court that he provided
Sanchez with a copy of the Anders brief, along with a notice, in both English and Spanish, advising
Sanchez of his right to examine the appellate record and to file a pro se brief. (1)  No pro se brief has
been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Counsel's motion to withdraw
is granted.
		The order of termination is affirmed.


						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Henson and Goodwin
Affirmed
Filed:   March 24, 2011
1.   At trial, Sanchez testified in Spanish with the aid of an interpreter.